Exhibit 10.01
AGREEMENT
 
This Agreement (this “Agreement”) is dated as of March 12, 2015, between Innovus
Pharmaceuticals, Inc., a Nevada corporation (the “Company”) and GEMINI MASTER
FUND, LTD. a Cayman Islands Company (including its successors and assigns,
“Purchaser”).  Company and Purchaser shall hereinafter be referred to as the
“Parties” or separately as a “Party”.
 
RECITALS
 
WHEREAS, the Company and Purchaser entered into a Securities Purchase Agreement
(“SPA”), Note (“Note”) and Warrant (“Warrant”) each dated February 13, 2014 ;
and
 
WHEREEAS, the Company and Purchaser desire to amend the Note and to amend and
restate the Warrant as described herein.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
 
AGREEMENT


1.   Amendments to Note.
 
(a).  Extension of Maturity Date.  The maturity date of the Note shall be
extended to September 13, 2015.
 
(b)  Elimination of Prepayment Prohibition.  Section 2.(d) of the Note shall be
amended and restated in its entirety with the following:  “The Company may
prepay any of the principal and/or accumulated interest under this Debenture at
any time prior to the Maturity Date.”
 
2.          Amended and Restated Warrant. The Warrant is hereby amended and
restated in its entirety with the Amended and Restated Warrant attached hereto
as Exhibit A.
 
3.            Issuance of Common Stock. The Company agrees to issue to Purchaser
250,000 shares of the Company’s restricted common stock within five business
days of the date hereof.
 
4.           All other terms and conditions of the SPA and the Note shall remain
in full force and effect..
 
WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 
 

--------------------------------------------------------------------------------

 
 
INNOVUS PHARMACEUTICALS, INC.
 
 
 
By:  /S/ LYNNETTE DILLEN
     Name: Lynnette Dillen
     Title:   EVP and Chief Financial Officer
 
 
 
GEMINI MASTER FUND, LTD.
 
 
 

By:  /S/ STEVEN W. WINTERS
     Name: Steven W. Winters
     Title: President, Gemini Strategies, LLC, Inc.
